UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: BMO Lloyd George Frontier Markets Equity Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): 111 East Kilbourn Avenue, Suite 200 Milwaukee, Wisconsin 53202 Telephone Number (including area code): (800) 236-3863 Name and address of agent for service of process: John M. Blaser 111 East Kilbourn Avenue, Suite 200 Milwaukee, Wisconsin 53202 With copies of Notices and Communications to: Michael P. O’Hare, Esquire Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of Milwaukee and the state of Wisconsin on the30th day of August, 2013. BMO Lloyd George Frontier Markets Equity Fund (REGISTRANT) By:/s/John M. Blaser John M. Blaser, President and CEO (principal executive officer) Attest: /s/Michele L. Racadio Michele L. Racadio, Secretary
